Title: To Thomas Jefferson from Jonathan Thompson, 17 December 1824
From: Thompson, Jonathan
To: Jefferson, Thomas


Dear Sir
Custom House New York Collectors Office
December 17. 1824.
I have, by the Mail of this morning, received from Col. Bernard Peyton, Thirty seven dollars and seventy two cents, being the amount of duties and charges on sundry articles received ⅌r Brig Argus from Marseilles, & which have forwarded to you via Richmond, as heretofore advised.With the greatest respect, remain, Your Obt ServtJonathan Thompson